MCDONALD, J.,
concurring. I agree with the majority opinion. I only add that the legislature clearly has favored stepparent and blood relative adoptions over those by nonrelatives. In all adoptions, except where a stepparent adopts, all existing parental rights must be terminated. In stepparent adoptions, however, if the spouse has exclusive parental rights, those existing rights need not be terminated. Also, stepparents and blood relatives may adopt absent the prior placement of the child by the commissioner of children and families (commissioner) or a child-placing agency, which is required for other adoptions.
The plaintiffs imply that, in nonrelative adoptions, the adoption review board (board) may waive the termination of parental rights requirement under its authority to waive the requirement that the child be placed by the commissioner or child-placing agency. The board, however, cannot waive the placement requirement in a blood relative adoption since placement is not required for blood relative adoptions. Consequently, if this court were to accept the plaintiffs’ argument, a blood relative would have to await a termination of parental rights to adopt while a nonrelative could apply for a waiver. The legislative preference for blood relative adoption, therefore, would be reversed in favor of adoption by an unrelated adoptive parent.
Moreover, if the legislature meant to give the board the authority to waive the requirement of termination of the biological parent’s rights, it simply could have *533said so. It did not. If we so held, we would be creating legislation. I again observe that this court is not free to create legislation. See Pamela B. v. Ment, 244 Conn. 296, 347, 709 A.2d 1089 (1998) (McDonald, J., dissenting).
The people alone create laws only through those they elect. We were not appointed to establish adoption and family policy. Those duties rest with the General Assembly and the governor, the representatives of the people. See Claremont School District v. Governor, 142 N.H. 462, 477-78, 703 A.2d 1361 (1997) (Horton, J., dissenting). Otherwise, we would have no need for the other branches of government, and the courts, not the people, would be the supreme political power. The people have not so constituted our state. Instead, they have provided: “All political power is inherent in the people, and all free governments are founded on their authority”; Conn. Const., art. I, § 2; and “[t]he legislative power of this state shall be vested in two distinct houses or branches; the one to be styled the senate, the other the house of representatives, and both together the general assembly.” Id., art. III, § 1.
Accordingly, I concur.